Title: To George Washington from Brigadier General James Clinton, 8 September 1776
From: Clinton, James
To: Washington, George



Fort Montgomery [N.Y.] Septr 8th 1776
May it Please Your Excellency

Inclosed I Send you A Return of the Number of men at Each of the Fortifications in the Highlands And A Return of the Artillery Stores and Ordinance at Each place.
we are at Present Buissily Employed in Fortifying the Post on the South Side of the Pouplops Kill we have four twelve Pounders Mounted there and Expects Soon to have More we are Likewise Employed in Building three Barracks Viz. one at Fort Constitution one at the South Side of the Said Kill and the other at Red Hook near Peeks Kill A Post Ordered to be Fortified by the Provincial Congress where there is A Major and about 150 Men of my Brothers Brigade we are very Much in want of the Barracks but we have no Nails to finish them I have Sent an Order to the Q. M. Genl for such Nails as we want and am in hopes he Can suply us.
Our Men is but Indifferently Suplyed with Arms though I have taken what pains I Could to procure them and get them Repaired by the Armourers we have Near our Compliment if they were but good but many of those Sent here by the Different Committees and those taken from the Disafected persons in Dutchess County were as bad arms as ever I Seen and Can Never be Made Suitable for A Regt as their Bores are Small & Barrells thin & Weak But we are Determind to make them answer as well as we Can there was A Committee from Congress here a few Days Ago to Inspect our works and See what Necessaries were wanting for the Garrisons A Return of which I give them Your Excellency will see by the Inclosed Returns that our

Fortifications is but Scarce of men in Case of an Attack. I am Your Excellencys Most Obedient Humble Servant

James Clinton Brigr General

